Form B20A (Official Form 20A)
12/1/16
                                                 UNITED STATES BANKRUPTCY COURT
                                                  EASTERN DISTRICT OF MICHIGAN
                                                   SOUTHERN DIVISION - DETROIT
     IN RE:
     MARK J ZAYTI,                                                                   CHAPTER 13
                                                                                     CASE NO. 16-54802-MBM
                                        DEBTOR.                                      JUDGE MARCI B. MCIVOR
     AKA or DBA (if any):

     Address(es):
     21321 Beck Rd.
     Northville, MI 48167-0000

     Social Security Number(s):
     XXX-XX-       XXX-XX-

     Employer’s Tax Identification (EIN) No(s). (if any):
     _______________________________________/


 NOTICE OF TRUSTEE’S MOTION TO TERMINATE ORDER EXCUSING ENTRY OF THIRD PARTY PAYMENT ORDER AND
    ORDER TO DEBTOR TO REMIT PAYMENTS TO CHAPTER 13 TRUSTEE BY ELECTRONIC TRANSFER OF FUNDS

           The Chapter 13 Trustee has filed papers with the Court to Terminate The Order Excusing Entry Of Third Party Payment Order And
Order To Debtor To Remit Payments To Chapter 13 Trustee By Electronic Transfer Of Funds.
           Your rights may be affected. You should read these papers carefully and discuss them with your attorney, if you have one in
this bankruptcy case. (If you do not have an attorney, you may wish to consult with one.)
           If you do not want the Court to Terminate The Order Excusing Entry Of Third Party Payment Order And Order To Debtor To Remit
Payments To Chapter 13 Trustee By Electronic Transfer Of Funds, or if you want the Court to consider your views on the Trustee’s Motion, within
14 days, you or your attorney must:

1.         File with the Court a written response or an answer, explaining your position at:*

                                                        United States Bankruptcy Court
                                                        211 W. Fort Street, Suite 2100
                                                        Detroit, MI 48226

          If you mail your response to the Court for filing, you must mail it early enough so the court will receive it on or before the date stated
above. All attorneys are required to file pleadings electronically. You must also mail a copy to:

                                                        OFFICE OF THE CHAPTER 13 STANDING TRUSTEE
                                                        ATTN: MOTION DEPARTMENT
                                                        1100 Travelers Tower
                                                        26555 Evergreen Road
                                                        Southfield, MI 48076-4251

2.          If a response or answer is timely filed and served, the clerk will schedule a hearing on the Motion and you will be served with a notice
of the date, time and location of the hearing.

          If you or your attorney do not take these steps, the Court may decide that you do not oppose the relief sought in the Motion and
may enter an Order granting that relief.
                                                                OFFICE OF DAVID WM. RUSKIN,
                                                                    STANDING CHAPTER 13 TRUSTEE


Dated: May 20, 2019                                                 By: ____/s/ Lisa K. Mullen____
                                                                    LISA K. MULLEN (P55478)
                                                                    THOMAS D. DECARLO (P65330)
                                                                    Attorneys for Chapter 13 Trustee, David Wm. Ruskin
                                                                    1100 Travelers Tower
                                                                    26555 Evergreen Road
                                                                    Southfield, MI 48076-4251
                                                                    Telephone (248) 352-7755

                                                                         EXHIBIT 2
*Response or answer must comply with F.R.CIV.P. 8(b), (c) and (e)




 16-54802-mbm                  Doc 105           Filed 05/21/19              Entered 05/21/19 14:22:06                         Page 1 of 1
